Exhibit Consent of KPMG LLP The Board of Directors FutureFuel Corp.: We consent to the incorporation by reference in the registration statement on FormS-8 (No.333-150496) of FutureFuel Corp. and subsidiary of our report dated December27, 2007, with respect to the statement of operations, changes in stockholder’s equity, and cash flows for the ten months ended October31, 2006 of FutureFuel Chemical Company, formerly known as EastmanSE, Inc., which report appears in the December31, 2008 annual report on Form10-K of FutureFuel Corp. and subsidiary. /s/ KPMG LLP St.
